Case: 21-51085     Document: 00516383138         Page: 1     Date Filed: 07/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           July 6, 2022
                                No. 21-51085
                                                                         Lyle W. Cayce
                            consolidated with                                 Clerk
                                No. 21-51086
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rony Alexander Granados-Ortez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-571-1
                            USDC No. 4:21-CR-642-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Rony Alexander Granados-Ortez appeals both his conviction under
   8 U.S.C. § 1326(a) and (b)(1) for being found in the United States without


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51085      Document: 00516383138         Page: 2    Date Filed: 07/06/2022




                                    No. 21-51085
                                  c/w No. 21-51086

   permission following removal and the revocation of the term of supervised
   release he was serving at the time of the offense. Because his appellate brief
   does not address the validity of the revocation or the revocation sentence, he
   has abandoned any challenge to that judgment. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993).
          For the first time on appeal, Granados-Ortez challenges the standard
   condition of his supervised release which states that, if the probation officer
   determines that Granados-Ortez presents a risk to another person, the
   probation officer may require Granados-Ortez to notify the person of that risk
   and may contact the person to confirm that notification occurred. According
   to Granados-Ortez, the supervised release condition constitutes an
   impermissible delegation of judicial authority to the probation officer.
          The Government has filed an unopposed motion for summary
   affirmance in which it contends that Granados-Ortez’s claim is foreclosed by
   our recent decision in United States v. Mejia-Banegas, 32 F.4th 450 (5th Cir.
   2022). In Mejia-Banegas, we rejected the specific argument that Granados-
   Ortez raises regarding the risk-notification condition. Mejia-Banegas, 32
   F.4th at 451-52. We held that there was no error, plain or otherwise, because
   the condition “does not impermissibly delegate the court’s judicial authority
   to the probation officer.” Id. at 451-52 (quotation on 452). Accordingly, the
   Government is correct that summary affirmance is appropriate.              See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The motion for summary affirmance is GRANTED, and the
   judgments of the district court are AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                         2